In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-18-00139-CR


                       JAMES DEWAYNE GRUMBLES, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 91st District Court
                                     Eastland County, Texas
                  Trial Court No. 24,576, Honorable Steven R. Herod, Presiding

                                        July 31, 2018

                              MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Pending before this court is a motion to dismiss this appeal signed by both

appellant, James Dewayne Grumbles, and his attorney. Without passing on the merits

of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.2(a) and dismiss the appeal. Having dismissed the appeal at appellant’s request, no

motion for rehearing will be entertained and our mandate will issue forthwith.

                                                           Per Curiam

Do not publish.